DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN 105162438).
a) regarding claim 1:
Zheng et al. discloses a reset flip-flop circuit (Figure 5) comprising: 
a first reset transistor (MP6) having a first connection terminal connected to a first power line (VDD), a control terminal connected to a reset line (R), and a second connection terminal (drain of MP6); 
a second reset transistor (MN7) having a first connection terminal (drain of MN7) connected to the second connection terminal (drain of MP6) of the first reset transistor (MP6), a control terminal connected to the reset line (R), and a second connection terminal connected to a second power line (GND); and 
a third transistor (MP1) directly connected between the first connection terminal (drain of MN7) of the second reset transistor (MN7) and the second connection terminal (drain of MP6) of the first reset transistor (MP6), 
wherein the third transistor (MP1) has a control terminal connected to a true single-phase clock (TSPC) line (CLK).
b) regarding claim 23:
Zheng et al. discloses the reset flip-flop circuit of claim 21, further comprising: 
a fourth transistor (MP2) having a first connection terminal connected to the first power line (VDD), a control terminal connected to a data line (D), and a second connection terminal (drain of MP2).
Allowable Subject Matter
Claims 3-16, 18, 19 and 25 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a reset flip-flop circuit comprising: a fifth transistor having a first connection terminal connected to the second connection terminal of the fourth transistor, a control terminal connected to a scan- enable line, and a second connection terminal; and a sixth transistor having a first connection terminal connected to the second connection terminal of the fifth transistor, a control terminal connected to a scan line, and a second connection terminal connected to the second power line, along with all the other limitations as required by claim 24.
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842